Citation Nr: 0323818	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied, in pertinent part, service connection for PTSD.

Via the March 2000 rating decision, the RO also denied 
entitlement to nonservice-connected pension benefits.  The 
veteran did not initiate an appeal with respect to that 
issue, and it is not before the Board at this time.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302.  The veteran, however, 
has since reapplied for nonservice-connected pension 
benefits.  As this issue has not been adjudicated, the Board 
refers such matter to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board notes 
that the veteran was in receipt of nonservice-connected 
pension benefits that were terminated upon his incarceration 
in August 1991.  He was released on parole in November 1995 
and will remain on parole until June 2011.

The Board remanded this matter in June 2001.  A review of the 
record reflects that the RO completed the requested 
evidentiary development action satisfactorily.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran does not have PTSD which is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection for 
PTSD.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, July 2001 
letter, November 2002 letter, and March 2003 letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in these letters and the April 2003 supplemental 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service personnel and medical records as well as VA medical 
records.  No VA psychiatric examination was scheduled; 
however, as will be detailed below, such examination is not 
required by VCAA.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).




Factual Background 

The DD Form 214 indicates that during service, the veteran 
served as a truckmaster and a chauffeur.  The DD Form 214 
does not reflect that the veteran was awarded a Combat 
Infantryman Badge, Purple Heart, or other similar award or 
decoration.  A review of his service personnel records 
reveals that he was stationed in Vietnam where he was a light 
vehicle driver.  

During service, the veteran did not complain of adverse 
psychiatric symptomatology and the medical records do not 
reflect psychiatric diagnoses.  The veteran was discharged 
due to heroin use that began while he was serving in Vietnam.

In January 2000, the veteran filed a claim of service 
connection for PTSD.  

March 2000 VA medical records reflect a diagnosis of heroin 
dependence in full remission, as well as personality disorder 
not otherwise specified with antisocial features.

By March 2000 rating decision, the RO denied service 
connection for PTSD.

April 2000 VA medical records reflect a diagnosis of heroin 
dependence and a personality disorder not otherwise specified 
with antisocial features.  

August 2000 VA medical records reveal that the veteran was 
divorced and unemployed with a history of substance abuse.  
He reported sleeplessness, hyperarousal, and numbing of 
emotions.  Psychotropic medication, however, was said to have 
abated his irritability.  The examiner diagnosed depressive 
disorder not otherwise specified, heroin dependence in 
remission, rule out cocaine abuse, and symptoms of PTSD.

In July 2001, the RO requested further information from the 
veteran regarding his claimed PTSD-related stressors.

In August 2001, the veteran wrote that he drove ammunition-
laden trucks through sniper fire and that on one occasion a 
lieutenant was killed.  On another occasion three soldiers 
were killed by sniper fire.  He also stated that he witnessed 
people "getting shot up and killed."  With respect to the 
foregoing, he indicated that he did not recall names and 
dates.  

When the veteran was seen on a VA Mental Health evaluation it 
was noted that his history included personality disorder, 
depressive disorder, substance abuse disorder, and rule out 
PTSD.  When he was seen later that month by a staff 
psychiatrist, he indicated that there had been a diagnosis of 
PTSD in the past.  The physician noted that after service the 
veteran had had classic symptoms of PTSD and that he had been 
in and out of prison for drug use and antisocial behavior.  
The assessments were personality disorder, heroin addiction, 
and depressive disorder.  

In April 2003, the veteran wrote that he did not remember 
when the lieutenant was killed and that it occurred "some 
morning."  As well, he did not recall the name of the 
village where the death took place.  Regarding the three 
soldiers who were killed, the veteran stated that the 
incident took place somewhere north of Bong Sun in June 1971.  
Again, however, he did not know the names of those soldiers.  
Finally, he indicated that the only name he remembered was 
that of the sergeant with whom he apparently experienced the 
foregoing.  The veteran gave his name as Sgt. Smith.

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Discussion

Upon review of the evidence, the Board concludes that service 
connection for PTSD must be denied.  The record does not 
contain a definitive diagnosis of PTSD and without a present 
disability, service connection cannot be granted.  See 
Gilpin, supra.  

In any event, the veteran does not meet the criteria for 
entitlement to service connection for PTSD regardless of 
whether a definitive diagnosis of PTSD were part of the 
record.  38 C.F.R. § 3.304.  In order for service connection 
for PTSD to be granted, the evidence must demonstrate that 
the stressors the veteran reported actually took place.  Id.  
The veteran claimed several stressors, however, they have not 
been verified, and, indeed, they are not verifiable.  The 
veteran has not provided sufficient specifics such as dates, 
names, and locations.  Absent such information, the events 
that he recounted cannot be verified.  Again, in the absence 
of verified stressors, service connection for PTSD is denied.

Had the veteran served in combat, independent verification of 
his claimed stressors would not be necessary.  38 C.F.R. 
§ 3.304(f).  The evidence in this case, however, does not 
contain indicia of combat.  The veteran was a light vehicle 
operator, which does not ipso facto suggest combat.  
Additionally, he is not a recipient of the Combat Infantryman 
Badge, the Purple Heart or other award or decoration that 
would indicate combat.  Pursuant to the above, the Board 
concludes that the veteran did not engage in combat with the 
enemy and is not entitled to the beneficial presumptions 
emanating from combat service.

Ordinarily, under VCAA, VA would be required to schedule the 
veteran for a psychiatric examination in order to assist him 
in establishing his claim.  38 U.S.C.A. § 5103(A)(d).  VA is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  However, under § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, there is no 
definitive diagnosis of PTSD and, in any event, without 
verified stressors, a definitive diagnosis of PTSD cannot be 
made.  As such, the Board concludes that a VA medical 
examination is not required in this situation.  Id.; 
38 U.S.C.A. § 5103A(d); see also Sabonis, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim because, pursuant to a review of 
the record, there is absolutely no evidence that the veteran 
is entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

